Citation Nr: 1452399	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of a National Service Life Insurance Policy (NSLIP).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1972 to April 1974 and in the U.S. Army from September 1990 to May 1991 including three months service in Southwest Asia.  

The Veteran died in June 2010.  The appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania that denied entitlement to the proceeds of the Veteran's National Service Life Insurance Policy [redacted].  

The appellant testified at a hearing before the Board sitting in Washington, D.C. in June 2013.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains the transcript of the hearing and additional correspondence that has been considered.   


FINDINGS OF FACT

1.  The Veteran had testamentary capacity when he completed and filed a Designation of Beneficiary (VA Form 29-366b) on September 17, 2009 that was received and accepted by the RO on September 22, 2009.

2.  The September 17, 2009 Designation of Beneficiary is valid and there is no record of subsequent changes prior to the Veteran's death.  


CONCLUSION OF LAW

A September 17, 2009 Designation of Beneficiary for NSLIP [redacted] is valid.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22, 3.355 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

When, as here, the claim is simultaneously contested, all interested parties will be notified of the action taken by the Agency of Original Jurisdiction as well as the right and time limit for initiation of an appeal, hearing, and representation rights.  38 C.F.R. § 19.100 (2014).  This includes copies of any statements of the case issued in response to notices of disagreement (NOD) and substantive appeals.  38 C.F.R. § 19.101; 19.102 (2014). 

In this case, the appellant is seeking entitlement to the proceeds of the Veteran's NSLIP. The contesting party is K.I.G., the Veteran's sister.  Notices of the appellant's contested claim, the decision, NOD, and substantive appeal were provide to both parties in January 2010, November 2010, June 2011, March 2012,  and September 2012.  The notice containing the criteria relevant to the appellant's basis for entitlement was not provided until March 2012, after the initial decision.  However, the Board finds that the timing error was not prejudicial because the appellant demonstrated actual knowledge of the criteria in several written statements and during testimony at the June 2013 Board hearing.  The June 2011 decision on appeal was fully favorable to the Veteran's sister, and she did not file an appeal or request a hearing.  Moreover, the failure to inform the sister of the appellant's hearing or offer the opportunity for her own hearing is not prejudicial as this Board decision is fully favorable to the sister.  

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service, post-service VA, identified private treatment records, forensic laboratory report, and letters from attending VA clinicians with responses to specific questions have been obtained and associated with the claims file.  The file also contains the relevant Designation of Beneficiary (VA Form 29-336b) and statements from the appellant, a Community Supervision Officer, and treatment specialist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran died in June 2010.  At the time of his death, he was receiving compensation for a single service-connected mental health disorder, variously diagnosed as PTSD, alcohol dependence, and bipolar disorder, and rated as 100 percent disabling since at least 2003.  In June 2010, the RO provided the appellant as surviving spouse with the last month of the Veteran's 100 percent disability compensation.  In October 2010, the RO granted the appellant burial benefits and monthly Dependency and Indemnity Compensation.   However, in June 2011, the RO denied award of the proceeds to the Veteran's NSLIP because she was not the designated principal beneficiary at the time of the Veteran's death.  

Legal Criteria

An NSLI policy is a contract between the Veteran and the Federal Government which assigns legally binding duties and responsibilities to each party.  The Veteran, as the insured party, possesses the right to designate the beneficiary or beneficiaries of the policy and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries.  A change of beneficiary to be effective must be made by notice in writing signed by the insured and forwarded to the VA by the insured or designated agent, and must contain sufficient information to identify the insured.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.  Thus, the federal statute governing NSLIPs gives the Veteran the right to change the beneficiary of an NSLIP at any time, with or without the knowledge or consent of any present or prior beneficiaries.  See Wissner v. Wissner, 338 U.S. 655, 658 (1950); Young v. Derwinski, 2 Vet. App. 59 (1992). 

As the insurer, the Federal Government promises to pay the proceeds of the NSLI policy to whomsoever the veteran designates as the beneficiary or beneficiaries of the policy proceeds.  Should questions arise regarding the proper beneficiaries of NSLI policies, federal law rather than state law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) [citing United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972)].

Attempts by a Veteran to change beneficiaries are liberally construed by reviewing courts so as to effectuate the Veteran's intent, with a two-prong test being used to determine if an actual change of beneficiaries has taken place.  First, there must be evidence of an intention on the part of the Veteran to change the beneficiary, and second, there must be some overt act done to effectuate that intent.  Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 (1998). 

The law also provides that a beneficiary designation may be invalid if there is undue influence placed upon an insured to change the beneficiary of his policy.  Generally, "undue influence" which will nullify a change of beneficiary is that influence or dominion, as exercised at the time and under the facts and circumstances of the case, which destroys the free agency of the testator, and substitutes, in the place thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 1939).  In this case, the appellant does not contend nor does the record show that the Veteran's action to designate primary and contingent beneficiaries were the result of undue influence of another person.  

A change of beneficiary may be invalid if it is determined that the insured lacked "testamentary capacity" at the time of the disputed change of beneficiary. When cases are referred to a rating agency involving the testamentary capacity of the insured to execute designations or changes of beneficiary, the following considerations will apply, pursuant to 38 C.F.R. § 3.355: 

(a) Testamentary capacity is that degree of mental capacity necessary to enable a person to perform a testamentary act. This, in general, requires that the testator reasonably comprehend the nature and significance of his act, that is, the subject and extent of his disposition, recognition of the object of his bounty, and appreciation of the consequence of his act, uninfluenced by any material delusion as to the property or persons involved.  Id. 

(b) Due consideration should be given to all facts of record, with emphasis being placed on those facts bearing upon the mental condition of the testator (insured) at the time or nearest the time he executed the designation or change. In this connection, consideration should be given to lay evidence, as well as medical evidence.  Id. 

(c) Lack of testamentary capacity should not be confused with insanity or mental incompetence.  An insane person might have a lucid interval during which he would possess testamentary capacity.  On the other hand, a sane person might suffer a temporary mental aberration during which he would not possess testamentary capacity.  There is a general but rebuttable presumption that every testator possesses testamentary capacity. Therefore, reasonable doubts should be resolved in favor of testamentary capacity.  Id. 
 
The burden of proving lack of testamentary capacity lies with the person so contesting.  To rebut the presumption of testamentary capacity established by 38 C.F.R. § 3.355(c), the contestant must show a lack of testamentary capacity by a preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

                                                        Analysis

The Veteran was the insured party of NSLIP [redacted].  In his August 2008 application, the Veteran designated the appellant, his spouse, as the principle beneficiary and his four children as contingent beneficiaries.  Of record is a Designation of Beneficiary (VA Form 29-336b) executed by the Veteran dated September 17, 2009 and received by the RO on September 22, 2009.  In this document, the Veteran designated his sister, K.I.G., as principal beneficiary of 100 percent of the benefit and the appellant, his spouse, as contingent beneficiary of 100 percent of the benefit.  The handwriting is similar on both documents.  The appellant contends that the September 17, 2009 designation is invalid because the Veteran did not have testamentary capacity at the time he executed the action.  The appellant contends that she is entitled to the proceeds of the NSLIP based on a valid designation of principal beneficiary in the August 2008 initial application.   

Certificates of marriage, death, and estate administration show that the appellant married the Veteran in 1980 and remained married to the Veteran at the time of his death.  The appellant was designated as administratrix of the Veteran's estate.  The death certificate indicated that the Veteran was living in West Virginia at the time of his death and not with the appellant whose address was in the District of Columbia. 

VA mental health treatment records showed a long history of mental health disorders variously diagnosed as PTSD, alcohol and poly drug dependence, and on occasion, bipolar and personality disorders.  PTSD arose from traumatic events in service in Southwest Asia in 1991.  He participated in on-going VA psychiatric treatment and counseling that included inpatient programs on many occasions from 1995 to 2010.   Although a diagnosis of bipolar disorder was noted in 1995, it was not repeated thereafter.  Clinicians generally diagnosed PTSD with symptoms such as difficulty sleeping, nightmares, intrusive memories, deficits in short term memory, and irritability as well as alcohol abuse and withdrawal symptoms such as blackouts and tremors.  A VA physician in March 2007 found that the Veteran was unemployable but did have the capacity to manage his financial affairs.  

As noted above, in August 2008, the Veteran submitted an application for an NSLIP with premiums paid from his service-connected disability benefits.  

In April 2009, the Veteran was admitted to a VA hospital in West Virginia for symptoms of alcohol withdrawal.  A psychiatrist noted that the Veteran was dehydrated with tremors and shaky speech but that the Veteran reported that he was adequately solving problems, acting independently, and had no suicidal ideations.  The Veteran would not discuss his history but reported conflicts with his spouse and an intent to find living accommodations in West Virginia away from his family's residence in the District of Columbia. 

In July 2009, the Veteran was found unconscious in his automobile and was admitted to a military hospital in the District of Columbia for detoxification treatment.  At that time, he was also diagnosed with a hyperthyroid disorder.   He was referred to the VA Medical Center in Washington for further medical and psychiatric treatment.

On August 20, 2009, a VA psychiatric nurse practitioner (NP) noted that the Veteran was separated from his spouse and recently an inpatient at the military hospital for treatment of acute alcohol intoxication and hyperthyroidism.  The NP noted that the Veteran was alert, oriented, and cooperative with coherent speech, logical, goal directed thought processes, and fair judgment and insight.  The Veteran denied hallucinations and suicidal ideations.  The NP noted that the Veteran was not a reliable historian as he did not have or know the status of his medications and did not have records of his care at the military hospital.  On August 24, 2009, the attending primary care physician noted that the Veteran did arrive with the military hospital records and reported that he had not taken medication for the thyroid disorder for five days.  The physician referred the Veteran to an endocrinologist. 

On September 2, 2009, the endocrinologist met with the Veteran, obtained laboratory test results, restarted oral medication, and discuss with the Veteran the option for radiation treatment.  When the Veteran did not return in one week for additional laboratory testing, the endocrinologist telephoned the Veteran and explained and recommended radiation treatment.  The Veteran agreed and the treatment was arranged for September 14 and 15.  There was no mention of any communications difficulties or failure of the Veteran to understand the instructions and plan.  Radiology clinic records show that the treatment was administered on schedule and that the Veteran was advised of certain procedures to avoid contact with his family and the public because of the radiation therapy.  He was also advised to make a follow up appointment with the endocrinologist.  

On September 16, 2009, the Veteran was interviewed by a District of Columbia Community Supervision Officer's assistant.  An interview report is of record and suggests that the Veteran was on one year probation for possession of marijuana.  The interviewer noted the Veteran's report of recent use of alcohol and marijuana and that the Veteran had a moderate to high potential for relapse and did not acknowledge the need for substance abuse treatment.  Nevertheless, the interviewer indicated that there were no emotional, behavioral, or cognitive conditions or complications.  In August 2010, the Community Supervision Officer reported that the Veteran had not appeared for any subsequent required meetings.   

As noted above, the Veteran executed a Designation of Beneficiaries for his NSLIP on September 17, 2009.  The form had his name, address and policy number preprinted on the document.  It is not clear whether he requested the form or had previously received it in an insurance document package.  Nevertheless, he neatly and clearly entered his sister's full name, address, social security number as principal beneficiary and his spouse's full name, address and social security number as contingent beneficiary.  A block for a typed name and address of a witness is blank.  The document is stamped as received by the RO on September 22, 2009.  In March 2011, the VA Inspector General Forensic Laboratory confirmed that the Veteran's signature was authentic.  

On September 18, 2009, the endocrinologist (physician) called the Veteran at home to discuss the most recent laboratory results and to restart medication.  The appellant received the call and reported that the Veteran had returned home, had been consuming alcohol, and was agitated in a manner as he had behaved in the past when drinking.  The physician noted in the record that the agitation could be a result of alcohol consumption or thyrotoxicosis.  Veteran took the call and refused to report to an emergency room (ER), but 10 minutes later returned the call from a friend's residence.  The physician noted that the Veteran did know the year and the name of the U.S. President, continued to refuse to go to an ER, but agreed to meet the physician at the ER the next day.  The Veteran also told the physician not to call the appellant again.  On September 22, 2009, the physician noted that the Veteran did not appear in the ER as arranged but that he did restart his medication.  There are no father clinical entries until January 2010 when the physician called the appellant and was informed that the Veteran had moved to West Virginia.  The record contains a police report of a citation for public intoxication in March 2010 but there are no associated treatment records.        

The appellant submitted several statements and provided testimony at the June 2013 Board hearing.  In July 2010, the appellant noted that she had been married to the Veteran for 30 years with three children and three grandchildren.  She noted that she had paid for the Veteran's funeral and that the Veteran would not have wanted to burden his family with those expenses.  In August 2010, the appellant noted the Veteran's long history of PTSD, depression, bipolar disorder, alcohol and drug use, hyperthyroidism and "Gulf War Syndrome," and her observations of a deteriorating condition including that he never used medication long enough for effect.  She noted that he returned home intoxicated and agitated after the radiation treatment on September 15, after the Community Supervision Officer appointment on September 16, and on the night of the telephone call on September 18.  She contended that the Veteran was not thinking clearly when changing the beneficiary of the NSLIP on September 17 because of stress and alcohol intoxication.  She noted that the Veteran left home to avoid legal action in the District of Columbia.  The appellant made similar assertions in a July 2011 NOD, a January 2012 letter, and during the June 2013 Board hearing.    

In a May 2011 letter, the Veteran's sister, K.I.G., asserted that the change of principal beneficiary was an effort by the Veteran to "start anew" because of "constant anguish suffered because of his estranged wife."  As an indication of her close relationship to the Veteran, the sister enclosed an excerpt from a November 1, 2009, West Virginia apartment lease in which the Veteran designated the sister as an emergency point of contact. 

The Veteran submitted and the RO obtained several medical opinions from clinicians who interacted with the Veteran shortly before and after the change of beneficiaries and from a consulting psychiatrist.  

In a June 2011 letter, the VA endocrinologist summarized the sequence of interactions and treatment consistent with her clinical notes.  The physician provided an opinion that at the time of the change of beneficiary, the Veteran was markedly hyperthyroid.  She noted that hyperthyroidism itself can have severe cerebral effects and may exacerbate preexisting thought disorders and psychotic personality traits with paranoid symptoms, emotional lability, and agitation.  She noted, "In my opinion, there is no doubt that at the time [the Veteran] changed is beneficiary status, he lacked the mental capacity and reasoning ability to make financial decision due to severe hyperthyroidism exacerbating his underlying psychiatric condition in addition to ongoing alcohol abuse."  In a January 2013 supplemental letter, the physician noted that she had seen the Veteran on September 2 but did not again contact him until the telephone call on September 18 when she concluded from the conversations that the Veteran was acting in an agitated, unstable, and irrational manner secondary to hyperthyroidism and alcohol intoxication.  

Also in a June 2011 letter, the VA chief of psychiatric service at the VA Medical Center in Washington noted that he was asked by the endocrinologist for an opinion to support the association between thyroid disease and a bipolar exacerbation.  He noted that the thyroid disease exacerbated the Veteran's bipolar disorder causing increased impulsiveness, poor judgment, and impaired mental capacity to make sound financial decisions.  In a November 2011 supplemental letter, the psychiatrist noted that he had never seen the Veteran and that he had formed his opinion based on a record review.  He noted that the Veteran was last seen by his clinical service on August 20 and that it was unlikely that any changes occurred between that date and September 17.  He noted that the NP found the Veteran not to be a reliable historian and that adequate memory was a cornerstone of intact mental capacity.  

In a March 2012 letter, the NP noted that she did not remember the Veteran but reviewed the records and noted that she found the Veteran to be an unreliable historian because he was unaware of his medications, was unclear of the circumstances and did not have records of his previous hospitalization, and did not grasp the importance of getting the records.  On the other hand, the NP also noted that the mental status examination was normal with the only abnormality in judgment and insight related to compliance with medical treatment.  The NP again noted that the Veteran was alert and oriented with clear and coherent speech and no hallucinations, paranoia, or suicidal ideations.  

In an October 2011 letter, the VA primary care physician noted that she saw the Veteran only on August 24 and could not attest to his mental competency regarding the change of beneficiary.  

The Veteran's Community Supervisor Officer wrote in June 2013 that the Veteran met with his assigned officer on August 10, 2009, for the last time, and was non-compliant thereafter.  The statement did not comment on the Veteran's state of mind during that last meeting.  

The Board finds that the weight of relevant competent and credible evidence is insufficient to overcome the presumption of testamentary capacity of the Veteran to execute the September 17, 2009 designation of the Veteran's sister, K.I.G. as principal beneficiary.  Therefore, the appellant's claim that the Veteran did not have testamentary capacity, that the September 17, 2009 Designation is invalid, and that she is entitled to the proceeds of the NSLIP must be denied. 

First, the Board finds that the Veteran's act on September 17, 2009 met the legal criteria for a change of beneficiary.  The Veteran expressed knowledge of the nature of the act and his intent when he obtained the correct pre-printed form and executed the change clearly in writing on the VA form specific to this action.  The form identified the policy, and the Veteran neatly entered the principal and contingent beneficiaries' names in full with their addresses and social security numbers.  All required elements were completed.  Though the block to identify a witness is blank, a witness is not required.  See VA Insurance Operations, M29-1, Part I, 26.02, Part II, 15.04(p), Part IV, 16.09.  The Veteran then performed the overt act of mailing the VA Form 29-336b to the RO which accepted the form and provided a return copy by mail at which time the Veteran had the opportunity to reconsider during the remaining none months of his life.  

The Board acknowledges the Veteran's long marriage to the appellant with several children, his long history of mental health disorders, and legal infractions that appear to be associated with substance abuse.  The Board also finds that the appellant's and sister's statements of the state of their relationship with the Veteran are credible because they are consistent with the Veteran's activities before and after the designation and his statements to clinicians.  Nevertheless, the Board must focus on the narrow dispositive issue: whether the Veteran had testamentary capacity on September 17, 2009.  

Clinical notes by the VA psychiatric NP and the primary care physician in late August 2009 and by the endocrinologist in early September 2009 do not indicate impairment of the Veteran's thought processes to the extent that he was unable to function and manage his affairs.  There was a comment regarding shortcomings in short term memory and an assessment by the NP that the Veteran was an unreliable historian.  The NP specifically referred to the Veteran's failure to remember and comply with medications and obtain copies of treatment records and that he failed to understand why those things were important.  However, his cognition was intact as he later was advised of treatment options, understood, and complied with the radiation treatment.  Likewise, the day before the Designation, Community Supervision Officer determined that the Veteran was not motivated to curtail his substance abuse but noted no emotional, behavioral, or cognition deficits.  There is no mention of symptoms of actual intoxication during the interview. 

One day after the execution of the change of beneficiary, the appellant and the endocrinologist observed or heard on the telephone the Veteran's renewed drinking and agitated behavior and his departure from his home.  However, the Veteran did return the physician's call and promise to follow up on the treatment plan.  Although he failed to do so, the episode suggests poor decision making regarding his health but not a failure to understand the situation and its consequences.  

The Board places some probative weight on the appellant's suggestion that the Veteran may have been intoxicated during the period of September 15-18 and the endocrinologist's opinion that the agitated behavior may have been caused by thyrotoxicity.  The Veteran did have episodes in July 2009 and later in March 2010 when he was found unconscious or severely impaired because of alcohol intoxication, but the evidence relevant to the days immediately before and after the change of beneficiary indicates that the Veteran was agitated and had been drinking but not that he was unable to leave the home, attend the probation interview, discuss the course of his thyroid treatment or otherwise adequately function.  The Board places less probative weight on the opinion of the VA psychiatrist who never interacted with the Veteran but offered an opinion based on a record review.  Although the Board accepts his expert statement that hypothyroidism may exacerbate a bipolar disorder, the diagnosis of that disorder had been ruled out since 1995 by many clinicians and examiners.  More significantly, the physician's and the endocrinologist's opinions addressed the Veteran's general state of mental health which, even if severe, does not necessarily preclude testamentary capacity.  His agitated behavior and evening intoxication do not alone indicate that one day earlier the Veteran did not understand the nature of his act, the object of his bounty, and the consequences, notwithstanding whether they were impulsive or socially or financially imprudent.   

The Board must place greatest probative weight on the Veteran's specific actions that indicated his cognition and intent on and after September 17, 2009.  He had the ability to obtain the correct pre-printed Designation of Beneficiary form and complete it correctly and neatly in his own handwriting with details such as the beneficiaries' social security numbers.  He then mailed the form to VA without the need of assistance by an agent or coercion or duress by other parties.  This demonstrates that the Veteran reasonably comprehended the nature and significance of his act and took overt action to execute his intention.   Even if impulsive, the Veteran had a significant amount of time to reconsider.  Furthermore, the object of his action was to assign the benefits to another close family member and to retain a contingent designation for the appellant.  It would be only speculative whether the Veteran also considered the other potential VA benefits available to the appellant at the time of the act, but the appellant as the surviving spouse has received the last month's disability, burial, and monthly DIC benefits.  Though separated from the appellant, the Veteran took no action such as a divorce to sever the appellant's eligibility for other VA benefits which the appellant ultimately received.  

As any remaining reasonable doubt must be in favor of testamentary capacity so as to accomplish the intent of the Veteran, the Board finds that the preponderance of evidence does not successfully rebut the presumption of testamentary capacity and that the September 17, 2009 change of beneficiary is valid.  Therefore, the appellant's claim of entitlement to the proceeds of the NSLIP [redacted] must be denied.  



ORDER

Entitlement to the proceeds of a National Service Life Insurance Policy (NSLIP) is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




